DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/1/22.  In particular, claim 1 has been amended to limit that additional monomer to less than 1 wt%. 

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1, 35 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/000938 (herein Dimmer).
In setting forth the instant rejection, the US equivalent, US 2017/0198169, is utilized as the English translation of the WO document.  
As to claims 1 and 3, Dimmer discloses adhesive compositions comprising an acrylic copolymer.  See abstract, paragraph 10-18 and examples. See specifically the examples in table 1, wherein EHA is 2-ethylhexyl acrylate, BA is butyl acrylate, EA is ethyl acrylate, MA is methyl acrylate, MMA is methyl methacrylate, VAc is vinyl acetate, AA is acrylic acid, S is styrene and t-DMC is tert-dodecyl mercaptan (transfer agent).  See paragraphs 70-79.  Specifically, the following examples anticipate the claims which is prepared from a monomer mixture of:

EHA
S
MMA
EA
AA
Ratio of EA to S
Claim 1
59 to 97.9
0.1 to 10
0 to 25
2 to 30
< 1
>4.5 to 1
B*
74
2
0
23
1
11.5 to 1 (23 to 2)
C*
76
2
9
12
1
6 to 1 (12 to 2)
V4*
85
2
2
12
1
6 to 1 (12 to 2)

 
	* Examples of Dimmer in table 1
Thus, the difference between the examples of Dimmer and the claimed invention is that the monomer mixture of Dimmer comprises acrylic acid (AA) in an amount of 1 wt%, while the claimed language requires less than 1 wt%.  
However, the broader disclosure of Dimmer states that monomer iv (acrylic acid, see paragraph 43) is present in 0.2 to 3 wt%.  Also see paragraph 28.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claims 4-5, a method for preparing the adhesive composition is taught by emulsion polymerization.  See paragraph 56-59.  An initial charge of initiator etc. is added to the reactor at an initial charge.  See paragraph 50 and 57.  The emulsion is heated to 50 to 90 oC.  See paragraph 56.  The monomers in the table above are added continuously (gradually) in the presence of an initiator (free radical polymerization initator).  See paragraph 56.  The monomers are polymerized to at least 95% (thus less than 5% remain).  See paragraph 57.  
As to claims 7-8, the compositions are for adhesive layers for plastic packaging, labels and tape.  See paragraph 65 and 68.  The adhesives are designed to be approved under food laws.  See paragraph 7.   Plastic packaging, labels and tape that to be approved under food laws reads on the claimed food contact article.  Further, note that food contact is a recitation of intended use.  The same composition for the same purpose would naturally be suitable for food contact especially considering that it is designed to be approved under food laws.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/000938 (herein Dimmer) in view of US 2006/0024263 (herein Es).
In setting forth the instant rejection, the US equivalent, US 2017/0198169, is utilized as the English translation of the WO document.  
The discussion with respect to Dimmer and Es set-forth above is incorporated herein by reference.
As to claim 6, Dimmer discloses a similar method as disclosed above, however is silent on the length of time of the gradual feeding.  
Es discloses similar composition and a method for preparing the adhesive composition elucidated above is disclosed by emulsion polymerization comprising first feeding initial charge of components into a reactor (note first, second and third reactors and note the initial charge).  See paragraph 80, 96 and examples.  The reaction temperature is heated to 30 to 100 oC and exemplified as 80 oC.  See paragraph 79 and examples.  the monomer mixture is gradually added in the presence of an initiator (free radical polymerization initiator).  See paragraphs 90-92, 96 and examples.   Es discloses that the gradual feeding can be 2 to 8 hours and exemplified as 3 hours.
It would have obvious at the time the invention was filed to have modified the method of Dimmer with gradually feeding the monomers over a period of 2 to 3 hours as taught by Es because one would want to add the monomers over times taught as suitable for similar polymerizations in the art.

Response to Arguments
Applicant's arguments filed 9/1/22 has been considered but are not persuasive.
Specifically, applicant argues the claim amendments overcome Dimmer.  
Note that the anticipation rejections have been withdrawn.  However, new obviousness rejections are set-forth above point to paragraph 28 and 43, which disclose ranges that closely overlap the claimed ranges.  In cases of overlapping ranges, a prima facie case of obviousness exists.  See MPEP 2144.05.  In the instant case, Dimmer discloses a range that substantially overlaps the claimed range and it would have been obvious to have selected any amount within the claimed range, including amounts that fall within the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764